DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 5/12/2021.  The amendment and remarks, pages 6-7, filed therein has overcome the rejection of independent claims 1, 21 under 35 U.S.C 103 (a) to Couture et al in view of Taylor et al.  There fore, the rejections of the claims have been withdrawn.

	Claims 1-6, 21, 23-24, 26-27 are allowed.
	
The following is an examiner’s statement of reasons for allowance:  Claims 1, 21 have not been rejected using prior arts because the prior arts fail to disclose of suggest in combination of other limitations recited in the above claims including a surgical instrument with an end effector that has first and second opposable jaw members that includes a cam slot… a driving assembly including a spring, a compression tab disposed distal to the spring and configured to bias a distal end of the spring, a cam piston movably coupled to a movable handle, and a drive wire having a distal end portion directly coupled to a cam pin disposed within the cam slots of the first and second jaw members, a cam piston configured to move relative to the movable handle such that, upon movement of the movable handle, the cam piston moves to abut the compression tab and move the compression tab proximally to compress the spring, thereby causing the drive wire to travel proximally within the elongated shaft to move the cam pin proximally through the cam slots and move the jaw members to the closed configuration,  the drive wire contacting an inner surface of the elongated shaft during proximal travel within the elongated shaft when the elongated shaft is in the articulated configuration, wherein the spring stretches as a result of the elongated shaft transitioning from the aligned configuration to the articulated configuration,
thereby placing the drive wire under increased tension when the elongated shaft is in the articulated configuration as a result of a spring force of the stretched spring (as it provides advantage as evidence in application’s publication in paragraphs 47-48).  Further, the new cited art: Laufer et al U.S 2004/0194790, fails to teach or render obvious a surgical instrument with the above required limitations as recited in claims 1, 21.  For-example, Laufer et al teach a medical instrument 900 has open jaws 920/922 as best seen in figures 17c, e that has each arm962a, 962b which defines a slot968a and further has a lock arm 1250 is biased by a spring 1262.  There is, however, no references or combination of references that disclose a driving assembly including a spring, a compression tab disposed distal to the spring and configured to bias a distal end of the spring, a cam piston movably coupled to a movable handle, and a drive wire having a distal end portion directly coupled to a cam pin disposed within the cam slots of the first and second jaw members, a cam piston configured to move relative to the movable handle such that, upon movement of the movable handle, the cam piston moves to abut the compression tab and move the compression tab proximally to compress the spring, thereby causing the drive wire to travel proximally within the elongated shaft to move the cam pin proximally through the cam slots and move the jaw members to the closed configuration,  the drive wire contacting an inner surface of the elongated shaft during proximal travel within the elongated shaft when the elongated shaft is in the articulated configuration, wherein the spring stretches as a result of the elongated shaft transitioning from the aligned configuration to the articulated configuration, thereby placing the drive wire under increased tension when the elongated shaft is in the articulated configuration as a result of a spring force of the stretched spring
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771